DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig.4 element 1a and 6 are not described in specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 recites “claim 1 or claim 2 comprising a plurality of cutouts” should be “claim 1 or claim 2 further comprising a plurality of cutout.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein said cup further comprises a storage container" in line 1.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether it is the same storage cup as claim 1 or a new storage cup. For purpose of examination the limitation will be interpreted as “the storage cup.” Claims 3,4, and 9, which depend on claim 2, are similarly rejected. 
Claim 3 recites the limitation "said cup" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether it is the same storage cup as claim 2 or a new cup. For purpose of examination the limitation will be interpreted as “the storage cup.” 

Claim 7 recites the limitation "wherein said cup" in line 1.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether it is the same storage cup as claim 1 or a new cup. For purpose of examination the limitation will be interpreted as “the storage cup.” 
Claim 8 recites the limitation "wherein said cup" in line 1.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether it is the same storage cup as claim 1 or a new cup. For purpose of examination the limitation will be interpreted as “the storage cup.”
Claim 8 recites the limitation "wherein said cup is interchangeable" in line 1 is unclear what the cup is interchangeable with. For purpose of examination the limitation will be interpreted as being taken apart and attachable to the liquid container.
Claim 9 recites the limitation " said cup" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether it is the same storage cup as claim 1 or a new cup. For purpose of examination the limitation will be interpreted as “the storage cup.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieger (US20130111726A1).

Regarding claims 1, Krieger teaches a multi-use container comprising (Fig.7 shows modular system 10):
a. a liquids container with a lid and a bottom opposing the lid (see annotated fig.7 of Krieger below); 
b. a storage cup that is removably attached to said liquids container at or near the bottom of the liquids container such that the contents of said liquids container does not contact the contents of said storage cup (see annotated fig.7 below for storage cup that is removably attached to liquid container); 
wherein said storage cup comprises one or more cutouts shaped to store at least one accessory (see annotated fig.7 below where one cutout has utensils 19 stored).
Annotated fig.7 of Krieger 

    PNG
    media_image1.png
    633
    495
    media_image1.png
    Greyscale


Claim(s) 1-6 and 8-10is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crampton (US20200207529A1).

Regarding claims 1, Crampton teaches a multi-use container comprising (fig. 1 shows drinking vessel storage container 100):
a. a liquids container with a lid and a bottom opposing the lid (Fig.2 shows first body 110 with cap 115 with bottom opposing the cap 115); 
b. a storage cup that is removably attached to said liquids container at or near the bottom of the liquids container such that the contents of said liquids container does not contact the contents of said storage cup (fig.2 shows storage container 105); 
wherein said storage cup comprises one or more cutouts shaped to store at least one accessory (fig.4 shows the storage container 105 having insert 400 with plurality of cutouts shaped that can store one or more accessory).
	

Regarding claim 2, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Crampton further teaches wherein said the storage cup further comprises a storage container and wherein said cutouts are shaped by the outer and inner walls of said storage container (fig.4 shows the storage container 105 with insert 105 with cutouts shaped by outer and inner walls of the insert 105).

Regarding claim 3, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 2 above discloses all the limitations substantially claimed. Crampton further teaches teach wherein said storage container is housed completely within the perimeter of said storage cup (fig.4 shows the insert 400 being stored completely within storage container 105).

Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed. Crampton further teaches comprising a plurality of cutouts, wherein each cutout is shaped to accommodate the storage of at least one accessory chosen from the group consisting of: a reusable utensil, a carrying bag, a reusable straw, a bandage, a cloth face mask, a bottle of hand sanitizer, and a package of wet wipes (fig.4 shows the insert 400 with plurality of cutouts that can be configured to accommodate a personal belongings such as a reusable utensil, a carrying bag, a reusable straw, a bandage, a cloth face mask, a bottle of hand sanitizer, and a package of wet wipes). “In certain embodiments, the insert 400 is selectively positioned within the second body 300. The insert 400 is preferably a portable food, beverage, and/or personal belongings container.” (0060, Crampton)

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Crampton further teaches wherein said lid is secured to said liquids container with corresponding threads (fig.2 the cap 115 is secured to the first body 110 via threadable engagement-0052).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Crampton further teaches wherein the threads on the liquid container are positioned to allow the liquids container to stand when the cup is detached from the liquid container (fig.2 the cap 115 is threaded to engage the threads on first 110 which is capable of being detached and allow the first body 110 to stand alone).


Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 5 above discloses all the limitations substantially claimed. Crampton further teaches teach wherein said the storage cup is interchangeable (fig. 2 shows the container 105 is interchangeable with first body 110).

Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 2 above discloses all the limitations substantially claimed. Crampton further teaches wherein said storage container is removable from said storage cup (fig.4 shows the insert 400 is removable from container 105).

Regarding claim 10, Crampton teaches a water bottle with a storage compartment (fig.2 shows drinking vessel storage container 100) comprising:
a. a water container comprising a lid and a bottom (fig. 2 shows first body 110 with first cap 115 with bottom);
 b. a cup removably connected to said water container (fig. 2 shows storage container 105 connected to first body 110); 
c. a storage compartment housed within said cup; wherein said storage compartment comprises a plurality of cutouts and wherein each cutout is shaped so as to friction fit an accessory (fig.4 shows container 105 with inset 104 housed within the container 105 with plurality of cutouts which is capable of having a accessory fit in it  ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crampton (US20200207529A1) and further in view of Gilbar (US20210171239A1).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Crampton does not teach wherein said cup is removably attached to said liquids container through a click and lock mechanism.
 Does teach wherein the cup is removably attached to said liquid container through a click and lock mechanism (Fig.1 shows bottle cap 24 and 24A are connected through click and lock mechanism). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between first body and storage container disclosed by Crampton by adding the teaching of connection of click and lock mechanism as disclosed by Gilbar in order to let the user know that two containers are locked together by hearing the click.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crampton (US20200207529A1).

Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Crampton further teaches comprising two or more cutouts and wherein one cutout is shaped so as to fit a reusable straw or chopsticks therein, a second cutout is shaped to fit therein an accessory selected from the group consisting of a spork, a knife, a fork, and a spoon, and a third of said cutouts is shaped so as to fit a carrying bag therein. (fig.4 shows the insert 400 with plurality of cutouts that can be configured to accommodate a personal belonging such as a reusable utensil, a carrying bag, a reusable straw, a bandage, a cloth face mask, a bottle of hand sanitizer, and a package of wet wipes). “In certain embodiments, the insert 400 is selectively positioned within the second body 300. The insert 400 is preferably a portable food, beverage, and/or personal belongings container.” (0060, Crampton) Crampton discloses the claimed invention except for cup comprising three cutouts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have cup with three cutouts in order to have different compartments for different materialist things, since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crampton (US20200207529A1) and further in view of Vaughan (US20180201408A1).

Regarding claim 12, Crampton teaches a multi-use portable container comprising (fig. 1 shows drinking vessel storage container 100) a lid removably attached to a liquids container (fig.2 shows the cap 115 that is removably attached to first body 110), and a cup removably attached to the other end of said liquids container (fig. 2 storage container 105 removably attached to the other end of body 110), said cup comprising two cutouts, each cutout shaped to securely hold a specific accessory, said specific accessories consisting of a carrying bag, a foldable utensil, and a foldable straw (fig.4 shows the insert 400 with plurality of cutouts that can be configured to accommodate a personal belongings such as a reusable utensil, a carrying bag, a reusable straw, a bandage, a cloth face mask, a bottle of hand sanitizer, and a package of wet wipes -0060, Crampton), and wherein said lid comprises a hook (fig. 2 shows cap 115 with hook to hold the container 100 ), and wherein said liquids container comprises a bottom that forms a fit with said cup (fig. 2 shows the body 110 that comprises a bottom to which storage container 105 is fitter with). Crampton discloses the claimed invention except for cup comprising three cutouts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have cup with three cutouts in order to have different compartments for different materialist things, since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Crampton does not teach a sealing ring. 
Vaughan does teach a sealing ring (fig.3 shows the container with lid24a that comprises an O-ring 24a). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap disclosed by Crampton by adding the teaching of O-ring in lid as disclosed by Vaughan in order prevent spilling when bottle is being utilized. (0074, Vaughan)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735